Order entered July 11, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00018-CR

                      RICHARD CLAYTON KIMBERLIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80175-2016

                                           ORDER
       Before the Court is appellant’s June 22, 2018 motion for extension of time to file his

brief. We deferred ruling on the motion until the corrected volumes 1, 3, 4, 5, 6, and 7 of the

reporter’s record were filed. Those volumes were filed July 9, 2018.

       We GRANT appellant’s June 22 motion for extension of time and ORDER appellant’s

brief due on or before August 10, 2018.

                                                     /s/   LANA MYERS
                                                           JUSTICE